DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 9-15 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 28 March 2022.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 7, 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tribelhorn (US 2010/0059179) in view of Cannas (US 2014/0357793).  Both references were cited in a prior Office action.
Regarding Claims 1-3, 8, and 16, Tribelhorn teaches a stable solution or dispersion of a catalyst for the curing of a reactive adhesive system (Abstract).  The catalyst solution or dispersion comprises a solvent.  Preferred solvents include aliphatic hydrocarbons such as heptane and octane (p. 2-3, [0024]).  These solvents read on the claimed solvent L.  
The catalyst concentration in the solution or dispersion is from about 0.01 wt% to about 20 wt% (p. 3, [0025]).  This indicates that the solvent will be present in amounts of about 80-99.99 wt%.  These ranges overlap the claimed amounts for both the claimed catalyst K and solvent L.
The solution or dispersion may be used to cure two-part polyisocyanate-based adhesives that form polyurethanes when cured (p. 2, [0023]).  Tribelhorn does not teach a catalyst K comprising a 1,3-ketoamidate complex of iron(III).
In the same field of endeavor, Cannas teaches 1 complexes of iron(III) and a ligand L having the formula (I) (Abstract).  The structure depicted by Formula (I) is recognized in the art as a 1,3-ketoamidate.  The complexes are especially suitable as catalysts for two-component polyurethane compositions (Abstract) which are used as adhesives (p. 5, [0057]).  The use of Cannas’ iron(III) complex results in good stability of cured polyurethanes under thermal stress and has relatively low toxicity (p. 5, [0056]).
Cannas’ Example 1 illustrates the synthesis of iron(III) tris(N,N-diethyl-3-oxobutanamidate (p. 5, [0070]).  Example 7 illustrates the synthesis of iron(III) tris(N,N-dibutyl-3-oxo-heptanamidate) (p. 6, [0083]).  Cannas’ compounds are obtained as highly viscous oils, demonstrating that they are liquids at room temperature (i.e. approximately 23°C).  
Alternatively, these compounds are identical to catalysts A-4 and A-5 employed in the instant specification at page 17.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established.  See MPEP 2112.01.  Therefore, the iron(III) 1,3-ketoamidate complexes formed in Examples 1 and 7 will necessarily possess the same physical properties as those described in the instant specification, including existing in a liquid state at 23°C.  Therefore, Cannas’ complexes read on the claimed catalyst K.
It would have been obvious to one of ordinary skill in the art at the time of filing to select Cannas’ 1,3-ketoamidate iron(III) complex as the catalyst in Tribelhorn’s solution or dispersion, as it is expressly suggested for use in that capacity.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.  In addition, Cannas’ complex results in good thermal stability and exhibits low toxicity.
Modification of Tribelhorn in view of cannas results in a composition comprising from about 0.01 wt% to about 20 wt% of a 1,3-ketoamidate complex of iron(III) and about 80-99.99 wt% of a solvent such as heptane or octane.  This product reads on the activator composition recited in Claims 1-3, 8, and 16.
Regarding Claim 5, Cannas’ complex may be used either as a sole catalyst or together with other compounds including tertiary amines (p. 4, [0053]).
Regarding Claim 6, tin compounds are not required components of either Tribelhorn’s solution or dispersion or Cannas’ catalyst complex.  Therefore, the prior art contemplates compositions which are free of tin compounds.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tribelhorn in view of Cannas as applied to Claim 1 above, further in view of Bateman et al. (US 2007/0218295; cited in prior Office action).
Regarding Claim 7, Tribelhorn and Cannas remain as applied to Claim 1 above.  Tribelhorn’s composition is used as a catalyst in two-component systems used to bond paint-coated substrates (p. 11, [0061]-[0062]).  Cannas’ complex is suitable for use in two-component compositions used in various applications including adhesives and coatings (p. 5, [0057]).  Both Tribelhorn and Cannas recognize the importance of improving adhesion of two-component systems to substrates (see Tribelhorn at p. 1, [0001]; Cannas at p. 1, [0003]).  Cannas’ complex is recognized as being useful in catalyzing silane crosslinking reactions (p. 3, [0029]).  The cited references do not teach the use of a silane compound as claimed.
In the same field of endeavor, Bateman teaches a method of activating organic coatings to improve adhesion to substrates and other coating layers (Abstract).  The method is suitable in polyurethane based systems (p. 2, [0025]).  Bateman employs an adhesion promoter and a solvent (p. 3, [0029] and [0042]).  Suitable adhesion promoters include aminosilanes and epoxysilanes (p. 3, [0045]).  These compounds read on the claimed silane S.  The adhesion promoters are present in the solvent in amounts of 0.01-50 wt% (p. 4, [0048]).  This range overlaps the claimed 0.5-10 wt%.
It would have been obvious to one of ordinary skill in the art at the time of filing to include 0.01-50 wt% of Bateman’s aminosilane or epoxysilane in the composition resulting from modification of Tribelhorn in view of Cannas in order to achieve improved adhesion.  Modification in this way reads on Claim 6.
Response to Arguments

Applicant's arguments filed 15 September 2022 have been fully considered but they are not persuasive.
The Applicant argues that Tribelhorn teaches away from using organometallic compounds as catalysts.  The Applicant cites Tribelhorn at [0026] as teaching that organometallic compounds are less preferred due to industrial hygiene and technical reasons.  The Applicant concludes that one of ordinary skill in the art would not have considered using a 1,3-ketoamidate complex of iron(III) as a catalyst in Tribelhorn’s composition.
Tribelhorn clearly states at [0026] that “[a]mong preferred catalysts are metal alkanoates, metal acetates, [and] metal acetylacetonates”.  Iron acetylacetonate is listed as a preferred compound.  This compound has the following structure:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Iron acetylacetonate and the other preferred metal catalysts listed by Tribelhorn at [0026] are recognized in the art as coordination complexes formed between metal cations and organic anions.  
The claimed iron(III) ketoamidate is also a coordination complex comprising the following general structure:

    PNG
    media_image2.png
    114
    215
    media_image2.png
    Greyscale

Note the structural similarity between the claimed ketoamidate and Tribelhorn’s acetylacetonate.  
Coordination complexes like the claimed ketoamidate and Tribelhorn’s preferred catalysts are recognized in the art as being distinct from organometallic compounds.  Organometallics are understood to have at least one covalent bond between a carbon atom and a metal atom.  This distinction is acknowledged by Tribelhorn, who notes at [0026] that if organometallic compounds such as organotin compounds are used, the bonds formed (between carbon and tin) are subject to breaking with exposure to heat and moisture.  
Tribelhorn undoubtedly does teach away from the use of organometallic compounds.  However, it is clear that coordination complexes comprising organic ligands and metal cations are preferred by Tribelhorn.  This preferred class of compounds includes the acetylacetonate complex illustrated above and cannot reasonably be interpreted as excluding the structurally similar ketoamidate complex recited by the instant claims.
The Applicant argues that Cannas does not teach the use of 1,3-ketoamidate complexes in solvent-based activator solutions, and does not teach that using such catalysts would improve lap shear strength as required by Tribelhorn.
Tribelhorn generally recognizes the suitability of structurally similar iron complexes as achieving the desired lap shear strength.  Cannas teaches structurally similar 1,3-ketoamidate complexes that are especially suitable as catalysts in two-component polyurethane compositions that are used as adhesives.  Therefore, one skilled in the art would understand that Cannas’ catalysts are generally suitable for the same purpose as those of Tribelhorn and would expect similar results.  
Cannas teaches that additional benefits including low toxicity and good stability under thermal stress are associated with the 1,3-ketoamidate catalyst complexes, as opposed to other iron complexes like the iron acetylacetonate taught by Tribelhorn (see, e.g., Cannas at p. 1, [0004]).  Therefore, one skilled in the art would both recognize the suitability of Cannas’ 1,3-ketoamidate complex for use in Tribelhorn’s composition, and would understand that such complexes represent an improvement over at least one of Tribelhorn’s preferred catalysts. 
The Applicant argues that Cannas instructs that its iron(III) complexes should not be used together with organic solvents, and therefore would not have chosen such complexes for use in Tribelhorn’s solutions.
Cannas at [0056] suggests that its iron(III) complexes are capable of use in room temperature curable systems that do not employ volatile organic solvents (VOCs).  This cannot reasonably be interpreted as teaching away from the use of such complexes in systems that do include organic solvents.  
The Applicant argues that the claimed activator composition provides unexpected results.  The Applicant points to Compositions A-4, A-5, and A-6 in Table 2 of the instant specification as illustrating the unexpected results.
The claims are drawn to an activator composition comprising 0.5-50 wt% of a 1,3-ketoamidate complex of iron(III).  Each of Compositions A-4, A-5, and A-6 include 1 wt% of a 1,3-ketoamidate complex.  The claims are open to 40-99.5 wt% of a solvent selected from a list of 40 species and mixtures of any of these species.  Compositions A-4, A-5, and A-6 exemplify a single species from this list.  The claims are open to virtually any 1,3-ketoamidate ligand.  See, for instance, the specification at page 7, lines 7-18 for a general formula encompassing a multitude of species within this genus which may have significant structural differences.  In contrast, Compositions A-4, A-5, and A-6 include three species of 1,3-ketoamidate ligands.
Whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Compositions A-4, A-5, and A-6 are not reasonably commensurate in scope with the claimed invention for the reasons indicated above.  Therefore, Compositions A-4, A-5, and A-6 are not sufficient to establish non-obviousness of the claimed invention.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762